cc          R-893



                                    OFFICE           OF

                  :THE ATTOIRN~Y                          GENEBAL
                                  iiUS!l’PNr      TEXAS

PRICE  DANIEL
ATTORNEYGENERAI                  December      30, 1947
       Hon. Gilbert M. Denman, Vice President
       State Board of Education
       Austin, Texas                Opinion No. V-470
                                    Re: Salary schedules of Texarkana, Eagle
                                         Pass, Abilene, Pampa and Goose
                                         Creek Independent School Districts.
       Dear Sir:

                    We refer to your letter received by this office on October
       28, 1947, from which we quote:

                    “Texarkana Independent School District, Eagle Pass
             Public Schools, Abilene City Schools, Pampa Public Schools
             and Goose Creek Independent School District submitted to
             the State Board of Education their Teachers’ Salary Sched-
             ule~s-, together with their briefs contending that their sched-
             ules meet the minimum salaries required by HB 300, Fif-
             tieth Legislature.  These districts request that we approve
             their salary schedules.    I enclose these schedules and
             briefs for your consideration.

                   “Please advise us whether the respective salary
             schedules of these districts meet the requirements of
             the minimum salary law.”

                    This Department in its recent Opinion No. V-388 has dis-
       cussed in detail the provisions of H.B. 300. For the sake of brevity we
       shall abstain from the discussion hereinof the matters therein covered
       and incorporate same only by reference. Inasmuch as said former opin-
       ion was based primarily on a fact situation involving~an accredited school
       district which purported to be complying not with Section 1 of H.B. 300,
       but rather with the provisions of Section 2 thereof, it, becomes necessary
       to consider further for the purposes of this opinion the provisions of Sec-
       tion 1 since some of the districts under consideration claim to be comply-
       ing fully with Section 1 of H.B. 300.

                   Section 1 of H. B. 300 requires that the Board of Trustees
       of every school district (coming within the designation therein described)
       shall pay their teachers on a salary schedule providing a minimum begin-
       ning salary of not less than $2,000 per annum with~increments above the
       minimum for additional college training and experience and efficiency in
       teaching, such increments    to be paid upon a schedule not less than pro-
                                                                               .
                                                                                   -.:,

Hon. Gilbert M. Denman, Page 2 (V-470)



vided by the State Aid Law (H.B. 295). Further, this $2,000 minimum
begizming salary shall be paid to teachers who hold a recognized Bach-
elor’s Degree and who do not have previous expe.rieace in teaching;
teachers without such a degree or higher degree shall be paid on a
schedule provided by the State Aid Law.

             Where the revenue of any such school district will per-
mit the payment of a salary schedule prepared by the district in con-
formity with the minimum salary’ requirements of Section 1, and said
district submits to the’State Superintendent its salary schedule show-
ing provision has been made for the payment of a salary to each of its
teachers equal to or greater than the minimum requirements of Sec-
tion 1, such a school district, in our opinion, has conformed with the
salary schedule provisions of the Act. If such school district there-
after faithfully complies with such submitted salary schedule, it shall
not become subject to the penalty provisions of Section 3 of H.B. 300,
such penalty provisions being applicable only to those school districts
which do not conform to Section 1 or Section 2 of the Act. In short,
the submitted salary schedules of such districts which meet with the
minimum salary requirements of Section 1 of H.B. 300 are not subject
to the ~approval ore disapproval of the State Superintendent and the Board
of Education under this particular Act. His duty under this Section of
the Act is merely to present such evidence of compliance to the Com-
mittee on Affiliation and Accreditation.

              A study of the school law applicable to teachers’ salaries,
 contracts, and, the authority of local school trustees appertaining thereto
will reveal that the Legislature has left to the wisdom and discretion of
the local school trustees of certain school districts which are not State
Aid districts the determination of teacher salary matters, the employment
 of their teachers, and the amount of salaries they shall be paid. Articles
‘2751, 2803, 2693, 2781, 2749, 2750, 2740a, 2751a. V.C.S.   Thus, prior to
the passage of H.B; 300, no salary schedule of any such school district
was made by statute subject to the approval or disapproval of the State
Superintendent or the Board of Education; and we know of no rules or
 regulations adopted by the State Superintendent under his general statu-
 tory powers which would require, such approval prior to accreditation.

             On the other hand, however, the salary schedules of those
school distribts covered by H.B. 300 which cannot comply with the pro-
visions of Section 1 of said Act, by reason of the inadequacy of their rev-
enues computed in conformance with the formula set out in Section 2,
are by the specific provisions of Section 2 made subject to the approval
of both the State Superintendent and the Board of Education, and until
the salary schedules of such school districts are so approved, their
schools may not be continued or placed on the list of a~ccredited or af-
filiated schools. (See Section 3, H.B. 300.)
 Hon. Gilbert M. Denman, Page 3 (V-470)



                Section 2 requires that such school districts whose reve-
  nues are insufficient to meet the provisions of Section 1 shall pay the
  highest salaries possible to all of their teachers with the revenues
  therein itemized.    This office advised in its Opinion No. V-388 that
  Section 2 of H.B. 300 means that all such school districts not having
  sufficient revenue to comply fully with the provisions of Section 1,
  shall comply as nearly and completely as possible with Section 1 and
  to the extent that the revenues itemized in Section 2 will permit. Thus,
  if the total revenue of a district earmarked by Section 2 to be consider-
: ed in the payment of its teachers’ salaries is but 90% of’the total amount
  ne~ededto Comply fully With Section 1 of said Bill, then such a district
  shall pay teachers’ salaries on a 90% salary schedule, the highest
  salary possible with the revenue available. Clearly, the authority of
  the State Superintendent and the Board of Education to approve or not
  to approve salary schedules of school districts which are submitted
  for approval under the provisions of Section 2 of H.B. 300, is limited
  to the minimum salary provisions and purposes of the Act; no author-
  ity would lie in said officer or Board to use the approval power therein
  granted to enforce conformance with school laws other than H.B. 300.

           ‘~In the iight of the above discussion and our former Opinion
 No. V-388 construing H.B. 300, we now come to consider the submitted
 salary schedules.of the: hereinabove named. school districts and to ad-
 vise whether they mee~t the requirements of the minimum s.alary law.

              The Texarkana Independent School District school schedule
shows: (1) The total revenues of the District itemized for teacher sal-
ary purposes are insufficient to’permit cbnformance       with the provisions
of Section 1 of H;B. 300, (2) Salary provisions have been made to pay
ninety-two of the district’s one ~hundred twenty teachers a salary which
meets with and is equal to the minimum salary requirements of Section
1, (3) The salaries provided for the remaining twenty-eight teachers do
not meet the~~minimum requirements of Section 1. The district not hav-
ing sufficient revenues to adopt a salary schedule meeting the provi-
sions of Section 1, is subject to’the provisions of Section 2 of the Act
which require that such districts shall pay all of their teachers the
highest salary possible with the revenues available.      The salary~ sche-
dule of the Texarkana District~does not meet.the requirements of Sec-
tion 1 or 2 of said Bill, and is therefore, subject to disapproval by the
State Superintendent and Board of Education.

               The Eagle Pass Independent School District school schedule
  shows: (1) The total revenues for the district itemized for teacher
 salary purposes are insufficient to permit conformance with the pro-
 visions of Section 1 of H.B. 300, (2) Salary provisions have been made
 to pay fifty-two of the district’s sixty-five teachers a salary equal to
 or greater than the minimum salary requirements of Section 1, (3) The
 salaries provided for the remaining thirteen teachers do not meet the
 minimum requirements of Section 1 or Section 2 of the Act. The salary
                                                                            +.

Hon. Gilbert M. Denman, Page 4’(V-470)



schedule of the Eagle Pass District does, not meet the requirements
of Sectional or 2 ,of said Bill, and is therefore subject to disapproval
by the State Superintendent and Board of Education.

              The Abilene Independent School District salary schedule
shows that salary provisions have been made by the district to pay
all of its teachers a salary equal to and in many cases greater than
the minimum salary requirements of Section 1 of H.B. 300. The sal-
ary schedule of the Abilene District meets the requirements of Sec-
tion 1 of said Bill a&therefore  it is not subject to the approval or
disapproval of the State Superintendent and the Board of Education
under the provisions of H.B. 300.

              The Pampa Independent School District salary schedule
shows that salary provisions have been made by the District to pay
each and all of its teachers a salary in excess of the minimum sal-
ary requirements of Section.1, H.B. 300, even though the total reve-
nues of the District itemized for teacher salary purposes are insuf-
ficient to pay in full the salary schedule. However, a letter attached
to the salary schedule signed by the Superintendent of the. District
advises that nine of the one hundred forty teachers employed by the
District are being paid a salary which does not meet the minfrmnn
requirements of Section 1 of H.B. 300 by reason of the policy of the
local district to give less teacher-experience-credit  to those teach-
ers who have acquired some or all of their teaching experience with-
out the District.

              What shall be allowed as teacher-experience-credit   for
‘the purposes of determining how and when the increment for teach-
 ing experience shall attach, in the absence of a statute covering the
 subject, has been left to the sound. discretion of the Department of
 Education. H.B. 295, 50th Leg., Acts 1947; Articles 2656, 2657, V.C.S.;
 Opinion V-406.   If the rules and regulations of the Department of Edu-
 cation with respect to credits to be allowed for teaching experience
 have been complied with by the Pampa District in its calculations for
 teacher experience increments with regard to the nine teachers in
 question, the salary schedule of the Pampa District meets the require-
 ments of Section 1 of H.B. 300, and its salary schedule is not subject
 to the approval or disapproval of the State Superintendent and the Board
 of Education under the provisions of H.B. 300.

              The Goose Creek Independent School District salary sche-
dule shows that salary provisions have been made by the District to
pay all of its teachers a salary equal to or greater than the minimum
salary requirements of Section 1 of H.B. 300. Said salary schedule of
the Goose Creek District meets the requirements of Section 1 of said
Bill and therefore it is not subject to the approval or disapproval of
the State Superintendent or the Board of Education under the provisions
of H.B. 300.
Hon. Gilbert M. Denman, Page 5 (V-470)



             We have examined the salary schedules herein submitted
solely for a determination on whether they meet the requirements of
H. B. 300. as requested by the Board. That is the only question now
before US. This Department has previously advised, in its Letter
Opinion No. R-569, that a salary schedule submitted by a school dis-
trict under H.B. No. 300, Acts 1947, which is discriminatory against
Negro teachers solely because of their race, would be unconstitutional
and void because in violation of the 14th Amendment of the Constitution
of the United States and likewise~ the Constitution of Texas. Alston v.
School Board of City of Norfolk, 112 Fed. 2d 992; Thompson v. Gibbes,
60 Fed. Supp. 872.

             In our Opinion No. V-388, we have advised that H.B. 300
should be construed only as a minimum teacher salary law, that it
makes no attempt to govern a school district as to the maximum salar-
ies which it may pay its teachers, and that a district which meets the
minimum requirements of H. B. 300 may provide higher salaries for
its teachers, paying same on higher salary schedules based on effi-
ciency and other valid considerations not covered by the increment
provisions of H.B. 295, Art. III, Sec. 2, Acts 1947. The salary sche-
dule required to be submitted by a school district under H.B. 300 is
but a compilation of the ~individual salary schedules of the teachers
of the school district, a report showing the basic salaries and.incre-
ments which have been provided or contracted for by the district for
each of its teachers.

             Whether the salary schedules now before us for considera-
tion are in violation of constitutional or statutory law other than H.B.
300 is dependent upon a proper determination of fact questions which
are not now before us and which are not necessary in determining the.
precise legal question that is before us.

                             SUMMARY

             Salary schedules of certain school districts which
      meet the requirements of Section 1 of H.B. 300. 50th Leg.,
      Acts 1947, are not subject to the approval power or au-
      thority of the State Superintendent and State Board of Ed-
      ucation under that particular Act. Salary schedules of
      school districts which are covered by Section 2 of said
      Bill are subject to the approval power granted therein to
      the said officer and Board.

            ~The salary schedules of Abilene I.S.D. and Goose
      Creek I.S.D. meet the requirements of Section 1 of H.B.
      300. The salary schedule of Pampa I.S.D. meets the re-
      quirements of Section 1 of H.B. 300, if it has provided
      for proper increments for teaching experience in accord-
Hon. Gilbert M. Denman. Page 6 (V-470)



     ance with the regulations of the Department of Educa-
     tion. The salary schedules of Texarkana M.D. and
     Eagle Pass I.S.D. do not meet the requirements of
     Section 1 or Section 2 af H.B. 300.


                                     Very truly yours

                          ATTORNEY       GENERAL,   OF TEXAS




                                     Chester E. Ollison
                                         Assistant

CEO/djm/JCP

                           APPROVED :’ -’

                           ;3r(L.LIJU.

                           ATTORNEYGENERAL
                                          .




       :
 :